Citation Nr: 1825151	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to February 24, 2017, and in excess of 50 percent thereafter, for unspecified depressive disorder with anxious stress.

2.  Entitlement to service connection for a back disability, to include as due to an undiagnosed Gulf War illness.


3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999 and from November 2004 to January 2006.  He had service in the Southwest Asia.

This matter came before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky. 

When the Veteran filed his Substantive Appeal in December 2013 he requested a hearing before the Board.  However, the Veteran withdrew his hearing request in a written statement received by VA in October 2017.  

The issues of service connection for a low back disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's unspecified depressive disorder with anxious stress is characterized by anxiety, frequent panic attacks, depression, problems with concentration and chronic sleep impairment.  






CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD, but no higher, for the period prior to February 24, 2017 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD for the period after February 24, 2017 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's issue on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the entire period on appeal, the Veteran's unspecified depressive disorder with anxious stress has been rated under Diagnostic Code (DC) 9435 for unspecified depressive disorder, which is evaluated under the General Rating Formula for Mental Disorders.  He is rated at 30 percent for the period prior to February 24, 2017, and at 50 percent thereafter.

The criteria for a 30 percent rating under the DC are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's VA treatment records document regular mental health treatment and frequent symptoms of panic and anxiety.  June 2010 VA mental health notes indicate that the Veteran's mood was anxious and that he woke up a few times per night and had some trouble with concentration, but that medication had reduced his anxiety and improved his sleep.  In October 2010 a mental health note stated that the Veteran was having minor panic attacks and that he was functioning okay and not sleeping well.  

November 2012 VA treatment notes indicate that the Veteran reported high levels of nervousness and that he was having frequent panic attacks, sometimes daily.  His provider noted a treatment goal of reducing anxiety episodes to one per day.  March 2013 VA treatment notes stated that his medication had been adjusted to address his panic attacks, and that they had been reduced to one or two per week, rather than several per day.  December 2013 VA treatment notes record the Veteran's reports of feeling depressed most days and trouble staying focused.  April 2014 records show that his medication was increased again to help with depression.  

In October 2014, the Veteran's VA treatment records note trouble sleeping, bad dreams and panic attacks but state the symptoms were controllable with medications.  The Veteran had no suicidal or homicidal ideation and was oriented with normal speech and stable and congruent affect.  In April 2015, his VA provider noted that his mother's death was complicating his depression and increased his dosage of Lexapro, though he decreased medication regarding psychotic symptoms as those had been absent for some time.  At that visit, the Veteran complained of mood changes, insomnia, sadness, irritability, depression, flashbacks and nightmares.  January 2016 VA treatment records note nausea and anxiety, but that medication was helping with depression.  

July 2016 VA treatment records note that the Veteran was oriented to person, place and time, he had no hallucinations or suicidal ideation, his affect was blunted and he had normal memory and concentration.  The Veteran expressed concern regarding episodes of passing out, which he attributed to panic attacks.  The Veteran's provider explained that fainting is not part of panic or anxiety and recommended a syncope workup.  The Veteran again reported anxiety attacks followed by blackouts in September 2016.  In December 2016 his VA provider increased his Lexapro again to better address panic and anxiety, but noted that the medication was not increased to prevent fainting as that was not related to panic.  At the time, the Veteran was reporting panic attacks and loss of consciousness 4 times per week.  The provider also noted that the Veteran was oriented and cooperative with normal speech and blunted affect and that he had no hallucinations and linear thought. 

The Veteran's October 2010 VA examination diagnosed anxiety disorder NOS.  The examiner found mild to moderate symptoms of depression in addition to anxiety.  As a result of the disability, the examiner found some decrease in involvement in relationships and general social functioning.  The Veteran's low concentration was noted to reduce his efficiency, though the examiner noted that he was working fulltime and going to school.  The examiner noted symptoms of panic attacks, mild depression, loss of interest in activities, flat affect, chronic insomnia and fatigue.  The examiner did not find any suicidal ideation.  

The Veteran had another VA examination in February 2017, which diagnosed anxiety disorder NOS and found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was oriented, with normal speech and adequate appearance and hygiene.  His mood was dysphoric with congruent affect and his thought processes were linear.  The Veteran denied suicidal and homicidal ideation and his attention and concentration were intact.  The examiner observed that the Veteran's symptoms were mostly depressive and anxiety-based, and opined that unspecific depressive disorder with anxious distress accounts for the Veteran's current symptoms.  The Veteran reported symptoms of depression with low moods most of the time.  He also reported that he felt anxious every day and had panic attacks once a week with blackouts.  Regarding blackouts, the examiner noted the VA treatment records where the Veteran's providers advised him that the fainting was not caused by his panic attacks.  The examiner also noted symptoms of sleep trouble with nightmares, and that the Veteran tried to minimize leaving the house due to fear.  The examiner also noted the Veteran's reported memory and concentration issues, but found that there were no observable deficits upon examination, concluding that the symptoms were therefore likely the result of depression and varied sleep. 

As noted, the Veteran's unspecified depressive disorder is currently rated at 30 percent for the period prior to February 24, 2017, and at 50 percent thereafter.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's PTSD at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran has submitted statements attesting to his symptoms of panic attacks and depression.  In his September 2017 formal appeal, he stated that he has three or more panic attacks per week due to anxiety and depression and that he gets very little sleep.  He reported that he stays indoors all the time due to his panic attacks and that he has trouble concentrating and focusing on tasks.  He also noted difficulty being around others and that he depends on his wife to take care of him.  In a June 2011 statement he reported daily panic attacks and that he had trouble sleeping even with medication.  The Board notes that the Veteran is competent to report his symptoms and accords his statements significant probative weight.  

However, with regards to the reported episodes of losing consciousness, which the Veteran described during his February 2017 VA examination and which are noted in the VA medical records as discussed above, the Board finds that the Veteran is not competent to offer an opinion on the cause of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  The Board therefore assigns the Veteran's statements associating loss of consciousness with panic attacks little probative weight.  

Upon review of the evidence of record from the period prior to February 24, 2017, the Board finds that the evidence of record supports the conclusion that a rating of 50 percent, but no higher, is warranted during that period.  First, the evidence indicates that panic attacks were occurring more than once a week during that period.  The October 2010 VA examination noted panic attacks but did not mention their frequency, but the Veteran's June 2011 statement contends that panic attacks were occurring daily.  This is confirmed by VA treatment records from November 2012 where the VA provider's stated goal was to reduce panic attacks to one per day.  In March 2013, his VA treatment notes indicate that his panic attacks had been reduced with medication to one or two per week.  In December 2016 he reported having 4 per week.  Moreover, the Veteran's medication was adjusted multiple times in an attempt to better control the Veteran's anxiety.  The Board therefore finds that the Veteran's panic attacks occurred more than once a week for an extended period prior to February 24, 2017.  

The evidence of record also indicates that prior to February 24, 2017, the Veteran had flattened or blunted affect, chronic sleep impairment and depression.  While the October 2010 VA examiner noted mild depression, the Board notes that VA treatment records from December 2013 indicate that the Veteran felt depressed most days and in both April 2014 and April 2015 his medication was increased to better control his depression.  

Given the frequency of the Veteran's panic attacks, his flattened affect, sleep impairment and worsening depression, the Board finds that the Veteran's disability picture prior to February 24, 2017 more nearly approximates the frequency, severity, and duration of psychiatric symptoms associated with a 50 percent disability rating.  38 C.F.R. § 4.7, 4.130, DC 9411.

As the Board has found a rating of 50 percent is warranted for the period prior to February 24, 2017, there is now a uniform rating for the entire period.  The Board will now consider whether the Veteran met the criteria for a rating in excess of 50 percent during the entire period on appeal.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the entire period on appeal.  The medical evidence of record does not support the conclusion that the Veteran's overall disability picture more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  That is, the competent evidence of record does not show that the Veteran experiences: suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, periods of violence, spatial disorientation, neglect of hygiene, or the inability to establish effective relationships.

The evidence of record consistently indicates that the Veteran is adequately groomed, alert and oriented, with normal speech and linear thought.  His medical records do not contain any evidence, and the Veteran does not contend, that he has hallucinations or suicidal or homicidal ideation.  While the Veteran reported episodes of losing consciousness which he associates with his panic attacks, his medical providers have repeatedly stated that his panic disorder is not the cause of loss of consciousness, and the Board therefore finds that those symptoms are not associated with the Veteran's service-connected disability.

The medical evidence does document flattened or blunted affect, mood, disturbances, panic attacks more than once a week, and some impairment of memory, as well as chronic sleep impairment, all of which are symptoms contemplated by the already assigned 50 percent disability rating.  Moreover, the February 2017 VA examiner concluded that the Veteran's unspecified depressive disorder resulted in occupational and social impairment with reduced reliability and productivity.  This degree of social and occupational impairment reported by the examiner is consistent with a 50 percent evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  Based on the totality of the evidence, to include VA examinations, treatment records, and the statements of record, the Board finds that the disability picture more nearly approximates that of a 50 percent disability rating, and his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms associated with the 70 percent rating.  A rating in excess of 50 percent is therefore not warranted.





ORDER

A 50 percent rating for the Veteran's unspecified depressive disorder with anxious stress, but no higher, is warranted for the period prior to February 24, 2017, subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 50 percent for the Veteran's unspecified depressive disorder with anxious stress for the period after February 24, 2017 is denied.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues on of service connection for a low back disability and PTSD.  

The Veteran was provided with a VA examination for his low back disability in March 2012.  The examiner noted the Veteran's statements that he was injured in service while a passenger in vehicles impacted by explosions, and by wearing heavy gear.  The Veteran also reported that he was seen for back pain in Iraq.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, but found that the Veteran's disability was less than likely caused by service.  As a rationale, the examiner stated that there was no evidence of injury or complaints of a back condition in service.  The examiner then noted that while the separation exam showed complaints, there was no treatment until 3.8 years after service in 2009.  The examiner concluded that there was no nexus as there was no medical evidence of a condition in service, no evidence of pain until 2009 and changes were consistent with age.  The Board finds that this opinion is inadequate.  Indeed, the Veteran has reported trouble with his back in service and since service.  The opinion appears to ignore the Veteran's reports of continuity of symptoms since service.  A new opinion is needed.  

The Veteran also had a VA examination regarding PTSD in March 2012.  The examiner found that the Veteran did not have and had never had a diagnosis of PTSD.  The examiner further stated that the Veteran's presentation suggested exaggeration of symptoms, making it difficult to say without speculation what kind of symptoms he had or to confirm a diagnosis.  However, the Board's review of the record indicates that the Veteran has subsequently been diagnosed with PTSD.  His VA mental health records from December 2013 note a PTSD diagnosis under DSM-V, though there is no statement connecting the diagnosis to a specific stressor.  Subsequent VA treatment records indicate that the Veteran's VA providers continued to treat him for PTSD.  A new examination to consider whether the Veteran's diagnosed PTSD is related to an in service stressor is therefore required.  

The Board also notes a May 2010 VA memorandum finding that there was a lack of sufficient information to conduct research regarding the Veteran's claimed stressors as he had not returned a VAF 21-0781.  However, since that date the Veteran has submitted numerous statements and photographs regarding his claimed stressor of service in combat zones and taking lives in combat.  At his March 2012 VA examination he reported stressors of killing insurgents during combat in Iraq.  At his October 2010 VA examination he reported participating in search and seizures patrols in Mosul, and stated that his stressor was his combat experience, including service in Mosul and at other points during his tour.  He also noted a mortar attack at a mess hall and that he assisted with the recovery of bodies.  The Board also notes the Veteran's DD-214, which documents his service in Iraq and notes that he served in a designated imminent danger pay zone, though the Board notes that it indicates that the Veteran's specialty was as a heavy construction equipment operator and does not contain any awards or other notations specific to combat.  Given this new information, another attempt to verify his stressor should be made upon remand.


Accordingly, the case is REMANDED for the following action:

1. Request credible supporting evidence of the claimed stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate sources.  The claimed stressors include the Veteran's report of service in combat zones in Iraq, and participating in search and seizure patrols in Mosul, including that he actively engaged in combat.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.  

After reviewing the claim file, the examiner should opine whether the Veteran's PTSD is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service.  The examiner should provide a complete rationale for all opinions expressed.

3.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current low back disability with an examiner different from the one who conducted the March 2012 examination.  The examiner should review the file and provide a complete rationale for all opinions expressed.  For any current low back disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


